PER CURIAM.
This case comes before this court upon an agreed statement of facts, signed by the attorneys for the respective parties herein. This statement, however, is not accompanied by an affidavit, made by one of the parties, in compliance with section 241 of the Municipal Court act (Laws 1902, c. 580), and the court was therefore without jurisdiction to render a judgment. Lax v. Fourteenth Street Store, 49 Misc. Rep. 627, 97 N. Y. Supp. 396; Pollock v. Platt, 49 Misc. Rep. 635, 97 N. Y. Supp. 990; Herz v. Illinois Surety Co., 123 N. Y. Supp. 808.
Judgment reversed, without costs, and a new trial ordered.